Order, Supreme Court, Bronx County (Barry Salman, J.), entered April 5, 1993, which granted third-party defendant’s motion for a change of venue from Bronx County to Rockland County, unanimously affirmed, without costs.
Third-party defendant’s failure to move in timely fashion under CPLR 511 (b) for a change of venue as of right did not preclude it from seeking a discretionary change of venue under CPLR 510 (2) or (3). (See, Ortiz v Broadway Mgt. Co., 188 AD2d 401, 402.) The action, while properly commenced in Bronx County pursuant to CPLR 503 (a) in that none of the original parties were residents of the State, bears absolutely no relationship to that county as would justify it being tried there (see, Alzugaray v New York Tel. Co., 104 AD2d 776). A change of venue in this transitory action to Rockland County, where the accident occurred and where any witnesses would be located, is clearly appropriate (supra; see also, Samuels v Ramada, Inc., 190 AD2d 636). Concur—Murphy, P. J., Sullivan, Kupferman and Nardelli, JJ.